DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A to claims 1, 3, 4, 7 and 8 in the reply filed on 1/15/2022 is acknowledged.
Claims 9-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
Claim 1 recites that the catalytic layer does not need to use a base material such as metal, semiconductor or ceramic. 
Claim 1 further recites a gas diffusion layer between the porous electrode and the catalytic layer. As currently written, these two limitations within the claim are at odds with each other such that one of ordinary skill in the art would not be enabled to make the invention. 
As currently written the requirement that a base material not be present directly conflicts with the gas diffusion layer which is a structural component of the assembly. This is further exacerbated by claim 8 which states that the porous material (or the diffusion component) is a metal.
As to the Wands factors:
The breadth of the claims is too broad for different interpretation that overcomes this issue.
The guidance, examples and experimentation to obtain the invention that does has the diffusion layer, but does not have a base material is not obtainable by one of ordinary skill in the art as per the requirements of the claims.
The other factors are not given detail at this time, but are considered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 1, 7 and 8 render the claims indefinite. It is unclear how the diffusion layer can co-exist with the catalyst layer when the catalyst layer require to not utilize a base material. These limitations are in conflict and thus the metes and bounds of the claims are not clear.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

It is noted that one possible fix for the claim language is to state that the electrode catalytic layer consists of electrically conductive diamond particles.
This would not allow the catalyst layer to include other materials, but would allow for the existence of the other structural components of the electrode.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,332,065 of Shimamune.
As to claim 1, Shimamune teaches of an electrode unit comprising: 
an electrode catalytic layer wherein the electrode catalytic layer is composed of electrically conductive diamond particles, each particle having a diameter of 0.5 µm and 100 µm, thus anticipating the claimed range (Shimamune, col 3 lines 37-54);
a gas diffusion layer (Shimamune, col 3 lines 49-54); and 
a porous electrode (Shimamune, col 1 line 66 thru col 2 line 5); 
wherein the gas diffusion layer is porous and disposed between the porous electrode and electrode catalytic layer (Shimamune, col 4 lines 10-17 and Example 1).
As stated within Shimamune, a porous substrate can have two layers disposed thereon. The first layer can comprise a sintered titanium oxide layer that is porous (i.e. the porous diffusion layer) and the second layer includes conductive diamond particles. 
As to the limitation that the catalytic layer does not include a base material, it is noted that the second layer (i.e. the catalytic layer) includes catalytic materials including diamonds either alone or as mixtures with other catalytic compositions (Shimamune, col 3 lines 37-45), thus anticipating the claimed invention.
As to claim 3 and 4, Shimamune teaches that the electrically conductive diamonds are integrally electrically conductive and thus entirely electrically conductive (Shimamune, col 3 lines 37-48
As to claims 7 and 8, Shimamune teaches the porous material of the diffusion layer is made of porous titanium oxide, thus of a corrosion resistant porous metal composition (Shimamune, col 3 lines 18-26).

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,900,127 of Iida et al.
As to claim 1, Iida teaches of an electrode unit comprising: 
an electrode catalytic layer wherein the electrode catalytic layer is composed of electrically conductive diamond particles, each particle having a diameter of 0.01 µm and 1 µm, thus anticipating the claimed range (Iida, col 6 lines 1-3);
a gas diffusion layer (Iida, col 6 lines 51-54, col 7 lines 38-41 and col 14 lines 31-37); and 
a porous electrode (Iida, col 7 line 3-15); 
wherein the gas diffusion layer is porous and disposed between the porous electrode and electrode catalytic layer (Iida, col 14 lines 31-37).
As stated within Iida, a titanium carbide interlayer is disposed between a base material and the catalytic electrode material. The catalytic electrode material comprises diamond particles such that, additionally, the diffusion layer is porous as it is disposed on the porous base material. 
As to claims 3 and 4, Iida teaches that the diamond is integrally conductive as per being entirely conductive (Iida, col 6 lines 6-50).
As to claims 7 and 8, Iida teaches the diffusion layer is a titanium carbide, thus being composed of a porous titanium metal composition (Iida, col 6 lines 51-64, col 7 lines 38-56 and Examples 11 and 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759